Citation Nr: 0730026	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  02-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor child.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from February 1959 to March 
1964.  

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a special apportionment decision of December 
2001 by the Department of Veterans Affairs (VA) North Little 
Rock, Arkansas Regional Office (RO).  

The Board remanded the case for additional development of 
evidence in July 2004 and June 2006.  The requested actions 
have since been completed, and the case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  A child was born to the veteran and the appellant in 
November 1998.

2.  The appellant has custody of the child.

3.  The veteran reasonably discharges his responsibility for 
the support of the child through support payments of at least 
$500 per month.

4.  The appellant has not demonstrated that hardship exists.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
benefits to the appellant on behalf of the veteran's child 
are not met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
her claim for an apportionment of the veteran's disability 
benefits.  She asserts that she is entitled to an 
apportionment because she has substantial expenses which she 
incurs supporting the veteran's child.  She further states 
that she is unable to work.  

Some of the basic facts of this case are not in dispute.  A 
child was born to the veteran and the appellant in November 
1998.  The appellant has custody of the child.

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the child's support.  It is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his child, but special circumstances exist which warrant 
giving the dependent additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant on behalf of his 
child is not warranted.  In this regard, the Board notes that 
a general apportionment under 38 C.F.R. § 3.450 is not 
warranted because the veteran reasonably discharges his 
responsibility for the support of the child through the 
payment of at least $500 per month.  Undisputed documentation 
in the file reflects that his employer deducts $125 per week 
from his paycheck and forwards it to a government 
organization which in turn forwards the money to the 
appellant.  As noted by the veteran, during months when he 
receives five paychecks, this amounts to $600 per month.  
This demonstrates that he reasonably discharges his 
responsibilities toward support of the child.  

The Board also finds that a special apportionment is not 
warranted under 38 C.F.R. § 3.451 because the appellant has 
not demonstrated that hardship exists.  In this regard, the 
Board notes that the appellant's current income consists of 
disability benefits from the Social Security Administration 
in the amount of $961 per month, disability compensation on 
behalf of her child from the Social Security Administration 
in the amount of $480 per month, as well as the payment from 
the veteran which is a minimum of $500 per month.  This 
results in a monthly income of at least $1,941 per month.  On 
her most recent financial status form, she reported expenses 
including rent or other housing expense of $850 per month, 
food expense of $300 per month, utilities expense of $430 per 
month, telephone expense of $115 per month, clothing expense 
of $50 for herself and $50 for the child, medical expenses of 
$25 and $25, school expenses of $50 per month, extended care 
expense of $80 per month, and other expenses of $150 per 
month for herself and $80 for the child.  These expenses 
total $2205 and exceed her income.  The Board notes, however, 
that not all of these expenses are for necessities,  The 
"other expenses" included amounts for movies and bowling.  
In addition, it appears that some of the expenses, such as 
the housing expense and telephone bill, are rather high.  In 
this regard, the Board notes that a previous tallies of 
income and expenses which the appellant submitted in October 
2001 and April 2005 reflected a report of only $350 per month 
for rent.  In light of these factors, the Board finds that 
the appellant's initial requirement under 38 C.F.R. § 3.451 
of demonstrating hardship has not been met, and it is 
unnecessary to consider whether a higher apportionment would 
cause hardship upon the veteran.  

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant on behalf of his child are not met.  
Accordingly, the appeal is denied.

The Board notes that this case involves a simultaneously 
contested claim. 38 C.F.R. § 20.3(p).  As a simultaneously 
contested claim, special procedural regulations are 
applicable.  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101, upon the filing of a notice of 
disagreement (NOD) in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case (SOC).  Pursuant to 38 C.F.R. § 19.102, 
when a substantive appeal is filed in a simultaneously 
contested claim, the content of the substantive appeal will 
be furnished to the other contesting parties to the extent 
that it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  See 38 U.S.C.A. § 7105A.  



Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

The record in this case shows that both the veteran and the 
child's custodian were provided with a statement of the case, 
and both parties have been afforded opportunity to attend a 
hearing or to otherwise offer argument pertinent to the 
matter on appeal.  Thus, the RO has fully complied with the 
above-cited procedures.

The Board also finds that the notification and development 
requirements contained in the Veterans Claims Assistance Act 
of 2000 (VCAA) have been met.  The evidence of record shows 
that through RO correspondence VA has informed both the 
veteran and the child's custodian of the evidence necessary 
to substantiate the claim, which is a simultaneously 
contested claim involving apportionment.  Prior to the 
special apportionment decision on appeal, the RO sent letters 
to the veteran and the custodian explaining that they should 
submit updated financial statements.  In addition, a VCAA 
notification letter was issued in July 2004.  VA has also has 
made reasonable efforts to develop the evidence from both 
parties, and as stated above, the record in this case shows 
the RO has fully complied with the special procedural 
requirements pertaining to simultaneously contested claims.  
Therefore, the Board finds that the notice and duty to assist 
requirements of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.




ORDER

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of the veteran's minor child is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


